           Case 2:21-cv-00483-APG-NJK Document 10 Filed 04/06/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     T. MATTHEW PHILLIPS, et al.,
 7                                                           Case No. 2:21-cv-00483-APG-NJK
             Plaintiffs,
 8                                                                         ORDER
     v.
 9
     VINCENT OCHOA, et al.,
10
             Defendants.
11
12         On March 25, 2021, the Court issued an order granting Plaintiff T. Matthew Phillips’
13 motion to be permitted to file electronically subject to Plaintiff filing the proper registration form
14 certifying that he has completed the CM/ECF tutorial and is familiar with the Electronic Case
15 Filing Procedures and the Civil Menu E-Filing Categories and Events, no later than April 2, 2021.
16 Docket No. 8. Plaintiff has failed to file the proper registration form or request an extension to do
17 so. See Docket. Therefore, the Court ORDERS Plaintiff to file the required form, no later than
18 April 13, 2021. Failure to do so will result in revocation of his permission to file electronically.
19         IT IS SO ORDERED.
20         Dated: April 6, 2021
21                                                                ______________________________
                                                                  Nancy J. Koppe
22                                                                United States Magistrate Judge
23
24
25
26
27
28

                                                     1
